                Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 1 of 25



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                     §
   BRAZOS LICENSING AND                            §
   DEVELOPMENT,                                    §       CIVIL ACTION NO. 6:20-cv-224
                                                   §
             Plaintiff,                            §          JURY TRIAL DEMANDED
                                                   §
   v.                                              §
                                                   §
   ZTE CORPORATION, ZTE (USA)                      §
   INC., AND ZTE (TX), INC.                        §
                                                   §
             Defendants.                           §

                               ORIGINAL COMPLAINT FOR PATENT
                                       INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”

or “Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Defendants ZTE Corporation, ZTE (USA), Inc. and ZTE (TX), Inc. (collectively “ZTE” or

“Defendants”) and alleges:

                                       NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                              THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Ave, Ste 6, Waco, TX 76701.

        3.       On information and belief, Defendant Zhongxing Telecommunications

Equipment (abbreviated as “ZTE”) Corporation is a Chinese corporation that does business in

Texas, directly or through intermediaries, with a principal place of business at ZTE Plaza, Keji

Road South, Hi-Tech Industrial Park, Nanshan District, Shenzhen China.



                                                       1
              Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 2 of 25



       4.         On information and belief, Defendant ZTE (USA) Inc. is a New Jersey

corporation that does business in Texas, directly or through intermediaries, with a principal place

of business in business in Richardson, Texas.

       5.         On information and belief, Defendant ZTE (TX) Inc. is a Texas corporation that

does business in Texas, directly or through intermediaries, with a principal place of business in

business in Austin, Texas.

       6.         All of the Defendants operate under and identify with the trade name “ZTE.”

Each of the Defendants may be referred to individually as a “ZTE Defendant” and, collectively,

Defendants may be referred to below as “ZTE” or as the “ZTE Defendants.”

                                  JURISDICTION AND VENUE
       7.         This is an action for patent infringement which arises under the Patent Laws of

the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       8.         This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       9.         This Court has specific and general personal jurisdiction over each ZTE

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each ZTE

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each ZTE Defendant would not offend

traditional notions of fair play and substantial justice because ZTE has established minimum

contacts with the forum. For example, on information and belief, ZTE Defendants have

committed acts of infringement in this judicial district, by among other things, selling and

offering for sale products that infringe the asserted patent, directly or through intermediaries, as

alleged herein.



                                                       2
               Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 3 of 25



         10.    Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b). The ZTE Defendants have committed acts of infringement and have places of

businesses in this District and/or are foreign entities for purpose of §1391. As non-limiting

examples, ZTE (TX) has maintained a place of business at 7000 N MO-PAC EXPRESSWAY

200 AUSTIN, TX 7873; and, ZTE (USA) has maintained a place of business at 6500 River Place

Blvd., Austin, TX 78730. ZTE Corporation also describes a “research-and-development center

in Austin, Texas.”1

                            COUNT ONE - INFRINGEMENT OF
                               U.S. PATENT NO. 7,487,240

         11.    Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

         12.    On February 3, 2009, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 7,487,240 (“the ’240 Patent”), entitled “CENTRALIZED

INTERNET PROTOCOL/MULTI-PROTOCOL LABEL SWITCHING CONNECTIVITY

VERIFICATION IN A COMMUNICATIONS NETWORK MANAGEMENT CONTEXT.” A

true and correct copy of the ’240 Patent is attached as Exhibit A to this Complaint.

         13.    Brazos is the owner of all rights, title, and interest in and to the ’240 Patent,

including the right to assert all causes of action arising under the ’240 Patent and the right to any

remedies for the infringement of the ’240 Patent.

         14.    ZTE makes, uses, sells, offers for sale, imports, and/or distributes, in the United

States, network management systems (collectively, the “Accused Products”).




1
    https://res-www.zte.com.cn/mediares/magazine/publication/tech_en/pdf/201009.pdf
                                                   3
              Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 4 of 25



       15.     The Accused Products include ZTE element management systems, including the

NetNumen U31 element management system (EMS) and network management system (NMS).

       16.     ZTE has partnered with M&A Technologies to provide solutions for home

internet services in Texas and has established LTE towers in Texas, USA.




…




…




https://digitalequity4all.cisd.net/project-info.html.

       17.     ZTE uses Accused Products to manage Uni-RAN and Uni-core Network

Elements in an LTE Project in New York.




                                                        4
                Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 5 of 25




…




http://www.townofcaroline.org/uploads/6/2/7/8/62781479/m_a_technology_-
_broadband_proposal.pdf (Pages 5, 24).

       18.       ZTE provides network management solutions such as the Accused Products. ZTE

NetNumen U31, for example, is an integrated user-oriented network management system,

providing functions such as data configuration, performance data collection, alarms analysis,

northbound interfaces, log records, signal trace to assist the network launch, maintenance, and

optimization.




https://www.zte.com.cn/global/products/wireless/201903111102/Network-Management-
Solution




                                                   5
             Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 6 of 25



       19.    By using the Accused Products, a user can perform integrated and centralized

management operations on the network elements such as Configuration Management, Fault

Management, Performance management, etc.




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNumen-U31-
Performance-Management-155P (Page 7).
       20.    The Accused Products can allow unified management over a various pieces of

telecommunications equipment, including Corporate Telecommunications Network (CTN),

Synchronous Digital Hierarchy (SDH), Router, Switch, etc.




https://www.scribd.com/document/399872799/NetNumen-U31-R22-V12-16-10-Unified-
Network-Management-System-Product-Description-V1-0 (Page 9)




                                                 6
              Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 7 of 25



       21.     The Accused Products provide various performance management functions for

monitoring the operation status of the network devices to ensure the effective, stable, and secure

running of the network.




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNumen-U31-
Performance-Management-155P (Page 9).
       22.     A user can define a measurement task and/ or threshold task for a performance

data measurement on the Accused Products for collecting performance data from managed

Network Elements (NEs). Based on the performance data collected, other performance

management operations can be performed on an element or the network. Therefore, a

measurement task can be used to verify network connectivity. The performance data calculated

can also be used to determine whether a customer’s Service Level Agreements (SLA) are being

met or not.




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNumen-U31-
Performance-Management-155P (Page 10).




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNumen-U31-
Performance-Management-155P (Page 11).


                                                     7
              Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 8 of 25



       23.     The Performance Management flow in the Accused Products includes creating a

measurement task, storing performance data, displaying performance data, exporting data

through the northbound interface, and checking thresholds. After a performance measurement

task is created in the Accused Products, an Accused Products server delivers the task to a

NE (Network Element). The NE reports the performance data back to the Accused Products

server and displays the performance data to the user. The Accused Products server stores the

performance data in its database. Based on the thresholds set by the user, the server displays

alarms to the user.




https://vdocuments.site/download/sj-20141121113158-004-netnumen-u31-r06-v121430-
unified-element-management (Page 6).
       24.     A typical Network Architecture incorporating an Accused Products server is

shown below.


                                                   8
             Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 9 of 25




https://www.scribd.com/presentation/379887074/165853166-06-NetNumen-U31-System-
Description-ppt (Slide 8).
       25.    A threshold task can be defined to monitor specific measurement data during a

preset period. When the calculated value of a specific performance object is larger than a high

threshold or smaller than a low threshold (e.g., threshold range) a threshold crossing alarm is

raised and reported to the fault management module of the system.




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNumen-U31-
Performance-Management-155P (Page 59).




                                                   9
             Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 10 of 25



       26.    The Accused Products can manage several types of Layer-2 and Layer-3 objects

such as routers, switches, etc., including those made by ZTE.




https://www.zte.com.cn/global/about/magazine/zte-technologies/2011/4/en_546/244383 (Page
2).




http://enterprise.zte.com.cn/en/products/network_lnfrastructure/switches/CampusSwitches/201
708/t20170802_464935.html.




https://www.zte.com.cn/global/products/bearer/data_communication/ethernet_switch/5900E-
EN.




                                                    10
             Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 11 of 25



       27.    The topology management tab in the Accused Products shows all present

Network Elements (NEs) in a hierarchy in the form of a tree with the objects emanating from its

branches.




https://www.youtube.com/watch?v=YXA4mn2lUCQ.

       28.    The server in the Accused Products verifies connectivity using functions such as

Fault Management, Performance Management (i.e., using measurement tasks, threshold tasks,

etc. thereby performing a connectivity verification job), etc. A configuration process in the

Accused Products allows a user to add new objects, measurement tasks, etc.




                                                   11
             Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 12 of 25




https://www.scribd.com/document/380600612/03-NetNumen-U31-Introduction-40P (Page 15).
       29.    After a measurement task becomes active, network elements (NEs) start

collecting performance data on the task schedule and transfer the collected data to the Accused

Products. The Accused Products check the consistency status of a NE measurement task.




                                                   12
                Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 13 of 25




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNullmen-U31-
Performance-Management-155P (Page 24-25).




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNumen-U31-
Performance-Management-155P (Page 29).
       30.       Once data collection is completed, the Accused Products store performance data

in a database and can displayed it. A user queries allow a user to view the performance data from

the database.




                                                     13
          Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 14 of 25




…




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNumen-U31-
Performance-Management-155P (Page 117).




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNumen-U31-
Performance-Management-155P (Page 125).




                                           14
             Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 15 of 25




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNumen-U31-
Performance-Management-155P (Page 127).
       31.     The Accused Products allows users to input threshold values of different

parameters relating to connectivity. For example, a user can create a threshold task with different

attributes and can also add values for 4 thresholds in the threshold setting tab for a task.




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNumen-U31-
Performance-Management-155P (Page 62).
                                              15
             Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 16 of 25




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNumen-U31-
Performance-Management-155P (Page 64).
       32.    A threshold task can be defined in the Accused Product to monitor specific

measurement data during a present period. When the calculated value of a specific performance

object is larger than a high threshold or smaller than a low threshold (or not lies within the

threshold range), a threshold crossing alarm is raised and reported to the fault management

module of the system.




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNumen-U31-
Performance-Management-155P (Page 59).
                                                   16
             Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 17 of 25




       33.     A threshold task in the Accused Products can be defined to monitor a key

performance index (KPI). The system raises a performance threshold crossing alarm with the

corresponding severity once the value of the index is larger than a high threshold or smaller than

a low threshold.




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNumen-U31-
Performance-Management-155P (Page 9).




https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-NetNumen-U31-
Performance-Management-155P (Page 48).




                                                     17
             Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 18 of 25



       34.    The threshold comparisons can lead to alarm generation in the Accused Products.




https://www.scribd.com/document/331167170/NetNumen-U31-Fault-Management-Operation-
Guide (Page 7).
       35.    The topology management module in the Accused Products provides a network

topology graph that shows the dynamic operation status of managed networks, thus enabling the

configuration monitoring and the fault monitoring functions. A topology graph in the Accused

Products reflects faults in the form of visual and audio alarms. Further, the system provides a

mapping relationship between alarm severity levels and the icon colors of faulty NEs.




                                                   18
             Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 19 of 25




https://www.scribd.com/document/296996672/SJ-20110907140552-026-NetNumen-U31-R52-
V12-11-30-System-Topology-Management-Operation-Guide (Page 10).

       36.    The topology management tab shows all present Network Elements (NEs). The

alarms are generated based on the value of performance indices. Based on these alarms, the

Network element is colored and shown with different colors.




https://www.youtube.com/watch?v=YXA4mn2lUCQ.

       37.    The Accused Products identify Layer-2 and Layer-3 objects associated with

alarms within the topology graph.



                                                  19
              Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 20 of 25




https://www.slideshare.net/NarendranThangarajan/a-primer-on-network-devices.

        38.    The server in the Accused Products is located at a network element management

layer and performs Element Management System (EMS) and Network Management System

(NMS)                                                                          management.




https://www.scribd.com/document/399872799/NetNumen-U31-R22-V12-16-10-Unified-
Network-Management-System-Product-Description-V1-0 (Page 9).




                                                  20
             Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 21 of 25




https://www.scribd.com/document/399872799/NetNumen-U31-R22-V12-16-10-Unified-
Network-Management-System-Product-Description-V1-0 (Page 15).
As noted above, the topology graph can reflect faults with visual and audio alarms. Further, the
Accused Products provide a mapping relationship between alarm severity levels and the icon
colors of faulty NEs.




                                                    21
             Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 22 of 25



https://www.scribd.com/document/296996672/SJ-20110907140552-026-NetNumen-U31-R52-
V12-11-30-System-Topology-Management-Operation-Guide (Page 10).
       39.     The topology management tab shows all present Network Elements (NE),
including Layer-2 and Layer-3 objects having alarm based on the value of performance indices.
Based on these alarms, the Network element is colored.




https://www.youtube.com/watch?v=YXA4mn2lUCQ.

       40.      In view of preceding paragraphs, each and every element of at least claim 6 of

the ’240 Patent is found in the Accused Products.

       41.     ZTE has and continues to directly infringe at least one claim of the ’240 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       42.     ZTE has received notice and actual or constructive knowledge of the ’240 Patent

since at least the date of service of this Complaint.

       43.     Since at least the date of service of this Complaint, through its actions, ZTE has

actively induced product makers, distributors, retailers, and/or end users of the Accused Products

to infringe the ’240 Patent throughout the United States, including within this judicial district,

                                                        22
             Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 23 of 25



by, among other things, advertising and promoting the use of the Accused Products in various

websites, including providing and disseminating product descriptions, operating manuals, and

other instructions on how to implement and configure the Accused Products. Examples of such

advertising, promoting, and/or instructing include the documents at:

       •   https://www.scribd.com/document/380600612/03-NetNumen-U31-Introduction-
           40P
       •   https://digitalequity4all.cisd.net/project-info.html
       •   http://www.townofcaroline.org/uploads/6/2/7/8/62781479/m_a_technology_-
           _broadband_proposal.pdf,
       •   https://www.zte.com.cn/global/about/magazine/zte-
           technologies/2009/11/en_441/178926
       •   https://www.zte.com.cn/global/products/wireless/201903111102/Network-
           Management-Solution
       •   https://www.scribd.com/document/376180121/06-MW-AC3102-E01-0-
           NetNumen-U31-Performance-Management-155P
       •   https://www.scribd.com/document/399872799/NetNumen-U31-R22-V12-16-10-
           Unified-Network-Management-System-Product-Description-V1-0
       •   https://www.scribd.com/presentation/379887074/165853166-06-NetNumen-U31-
           System-Description-ppt
       •   https://www.scribd.com/document/331167170/NetNumen-U31-Fault-
           Management-Operation-Guide
       •   https://www.scribd.com/document/296996672/SJ-20110907140552-026-
           NetNumen-U31-R52-V12-11-30-System-Topology-Management-Operation-
           Guide
       •   https://www.youtube.com/watch?v=YXA4mn2lUCQ
       •   https://www.zte.com.cn/global/about/magazine/zte-
           technologies/2011/4/en_546/244383
       •   http://enterprise.zte.com.cn/en/products/network_lnfrastructure/switches/CampusS
           witches/201708/t20170802_464935.html
       •   https://www.zte.com.cn/global/products/bearer/data_communication/ethernet_swit
           ch/5900E-EN
                                                    23
              Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 24 of 25



       •     https://vdocuments.site/download/sj-20141121113158-004-netnumen-u31-r06-
             v121430-unified-element-management


       44.      Since at least the date of service of this Complaint, through its actions, ZTE has

contributed to the infringement of the ’240 Patent by having others sell, offer for sale, or use the

Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’240 Patent. The Accused Products are

especially made or adapted for infringing the ’240 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain

functionality which is material to at least one claim of the ’240 Patent.

                                            JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                   REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A) Enter judgment that ZTE infringes one or more claims of the ’240 Patent literally

and/or under the doctrine of equivalents;

       (B) Enter judgment that ZTE has induced infringement and continues to induce

infringement of one or more claims of the ’240 Patent;

       (C) Enter judgment that ZTE has contributed to and continues to contribute to the

infringement of one or more claims of the ’240 Patent;

       (D) Award Brazos damages, to be paid by ZTE in an amount adequate to compensate

Brazos for such damages, together with pre-judgment and post-judgment interest for the

infringement by ZTE of the ’240 Patent through the date such judgment is entered in accordance




                                                      24
             Case 6:20-cv-00224 Document 1 Filed 03/25/20 Page 25 of 25



with 35 U.S.C. §284, and increase such award by up to three times the amount found or assessed

in accordance with 35 U.S.C. §284;

       (E) Declare this case exceptional pursuant to 35 U.S.C. §285; and

       (F) Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




Dated: March 25, 2020                          Respectfully submitted,

                                              /s/ James L. Etheridge

                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Travis L. Richins
                                              Texas State Bar No. 24061296
                                              ETHERIDGE LAW GROUP, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, Texas 76092
                                              Telephone: (817) 470-7249
                                              Facsimile: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com


                                              COUNSEL FOR PLAINTIFF




                                                     25
